Citation Nr: 0719960	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from May 1951 to May 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The veteran requested a hearing at the time he filed his 
appeal with this Board in March 2005.  The hearing was 
scheduled for June 2007 at the RO in Decatur, Georgia.  The 
veteran withdrew this request approximately one month before 
the scheduled hearing, but requested that the Board proceed 
with his appeal.

The Board notes that the veteran raises a possible service 
connection claim for depression in his substantive appeal.  
The Board refers this issue to the RO for any appropriate 
action.


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence necessary for the 
equitable disposition of appellant's appeal.

2.  There exists no credible or competent evidence to suggest 
that the veteran's current hearing loss is related to 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that in cases where, as here, the 
veteran's service medical records have been lost or 
destroyed, the Board has a heightened duty to assist the 
veteran and to consider and discuss the evidence of record 
and supply well-reasoned bases for its decision as a 
consequence of the veteran's missing service medical records. 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).




Facts and Analysis

In this case, the veteran contends that his hearing was 
damaged in basic training.  Specifically, the veteran reports 
crawling too close to a mine while going through an 
infiltration course.  The mine exploded and the veteran 
indicated that he had temporary hearing loss for 
approximately two weeks.  He was subsequently treated by a 
family physician while on leave for a burst eardrum.  His 
hearing improved after the treatment but he was still hard of 
hearing and his hearing had gotten worse with age.

The only service medical record in the claims folder was a 
separation medical examination report dated in April 1953.  
The clinical evaluation shows that the veteran had no hearing 
problems at the time of the examination.  The veteran scored 
a 15/15 on both the Whispered Voice Test and the Spoken Voice 
Test.  Similarly, there exists no evidence of record that the 
veteran experienced any hearing loss until many years after 
service.

The first evidence of hearing loss was dated in October 2003.  
Outpatient VA treatment records show that the veteran 
underwent a series of tests, including a comprehensive 
hearing test, tympanometry, and acoustic reflex testing.  The 
veteran was diagnosed with "sensorineural hearing loss of 
combined types" and found to need hearing aids.       

The Board notes that the other outpatient treatment records 
included in the claims file are unrelated to the veteran's 
current claim for hearing loss.  The Board has also taken 
into consideration the veteran's statements in support of his 
claim.  The veteran has indicated that the family physician 
who treated his hearing loss is no longer living and the 
medical records were not kept.  Additionally, the veteran 
states that there are no family members alive to corroborate 
his recollection of the incident.  

Pursuant to Hickson, outpatient VA treatment records 
demonstrate that the veteran has a current medical disability 
as of October 2003.  However, no evidence of record exists to 
show either in-service occurrence or aggravation of a disease 
or injury.  Furthermore, there is no medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  As an alternative to establishing 
the second and third prong in Hickson, the veteran may show a 
continuity of symptomology. Barr v. Nicholson, --- Vet. App.-
--, 2007 WL 1745833, *3 (2007)(citing 38 C.F.R. § 3.303(b) 
(2006); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomology may be established if a veteran 
can demonstrate (1) the condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomology. Savage, 10 Vet. App. at 495-
96.  Here, the veteran fails to establish continuity of 
symptomology because he was never diagnosed with a chronic 
condition; his hearing loss was not "noted" at the time of 
service, nor is there any indication of post-service 
continuity of symptoms.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

After considering all of the evidence of record, the Board 
finds that hearing loss was not present until many years 
after service and that there is no evidence that the 
veteran's current hearing loss is related to any incident in 
service.  Accordingly, the Board concludes that the veteran's 
hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.

The Board notes that a VA examination was not provided to the 
veteran in connection with his claim.  However, there is no 
suggestion, except by unsubstantiated allegation, that the 
veteran's hearing loss may be associated with an established 
event, injury or disease in service.  See 38 C.F.R. § 
3.159(c)(4) (2006); see also McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Moreover, the separation examination report 
did not reflect either that the veteran had hearing loss or 
that he sustained acoustic trauma in service.  This evidence 
against the claim outweighs the veteran's statements more 
than 50 years after the fact that acoustic trauma allegedly 
occurred in service.  Accordingly, the Board finds that 
referral of the case for the purpose of obtaining a medical 
opinion regarding whether the veteran's hearing loss is 
etiologically related to an incident of service is not 
warranted. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirement of the duty to 
notify the veteran has been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in April 2004 informed the veteran of the type of evidence 
needed to substantiate his claim as well as an explanation of 
what evidence the veteran was to provide to VA in support of 
his claim and what evidence VA would attempt to obtain on his 
behalf.  The RO also requested that the veteran provide 
evidence in his possession.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
and in March 2006, he was also provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Any 
deficiencies as to the timing of the notice are harmless as 
the Board has denied the claim and, therefore, neither a 
rating nor an effective date will be assigned.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The RO requested the veteran's service medical records from 
the National Personnel Records Center, but learned in April 
2004 that the records were destroyed by fire.  The VA is not 
obligated to continue efforts to obtain records, particularly 
when the records do not exist or continuing efforts would be 
futile. 38 C.F.R. § 3.159(c)(2).  In addition, it is noted 
that the veteran reported that he was treated by his family 
physician while he was on leave.  Accordingly, it does not 
appear that he was evaluated or treated for acoustic trauma 
in service.  Nevertheless, the RO's letter of April 2004 
informed him that he should inform the RO of the dates and 
places of treatment that he received for the claimed 
disability in service; statements from persons who knew him 
in service and of the disability that he had in service; 
records and statements from service medical personnel; 
employment physical examinations; medical evidence from 
hospitals, clinics, and private physicians of treatment since 
military service; pharmacy prescription records; and 
insurance examination reports.  The veteran however reported 
that the persons who had knowledge concerning the disability 
are deceased.  No other evidence was submitted and, in 
October 2004, the veteran reported that he had no additional 
information or evidence to provide.  

The veteran's post-service treatment records have been 
obtained.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with respect 
to the development of the evidence is required. 
   

ORDER

Service connection for hearing loss is denied. 

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


